--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
Press Release

 
 
 
January 11, 2010
 
Patient Portal Technologies, Inc. Finalizes Sale of Equipment Business Unit
 
Baldwinsville, NY, January 11, 2010 - Patient Portal Technologies, Inc. (OTCBB:
PPRG) announced today that closed January 8th on the sale of its hospital
equipment business unit to a former executive of the Company, Tom Brunskole, for
$820,000. The transaction included the sale of the name TB&A as well as certain
inventory and hospital equipment purchase contracts. The sale price included
cash as well as the assumption of certain debt and obligations of the Company.
The sale is expected to have an ongoing favorable impact on the Company’s future
operating profits.


According to Kevin Kelly, CEO, “The healthcare industry is in the midst of
dramatic change that is redefining the way hospital facilities impact patient
satisfaction. This is an ideal time to complete this transaction as we
aggressively pursue our Total Satisfaction platform which includes the expansion
of our core high impact and high margin services. This transaction allows us to
free up additional resources to support our goal of being the number one
provider of patient centric services in healthcare.”


As part of the transaction both Companies will continue share space and
facilities in Amherst New York. Patient Portal also executed a joint marketing
services agreement which will allow the Company to continue to provide hospital
television equipment to its customers under favorable market terms and it is
retaining its technical support capabilities.




About Patient Portal
Patient Portal is the nation’s first total satisfaction company, committed to
helping our hospital partners achieve the highest patient satisfaction scores in
healthcare. We accomplish this by providing a broad array of patient-centric,
non-medical services which are delivered before, during and after a hospital
stay.  The Company utilizes its proprietary technology and employee staffed 24/7
Call Center to leverage a hospital’s existing infrastructure to connect patients
and their families to a whole suite of services that focus on education, safety,
entertainment, comfort and enhanced communication. The end result is greater and
total satisfaction: a more informed and pleasant experience for the patient and
their families, a more productive and satisfied medical staff and a more
marketable and profitable healthcare facility. Patient Portal currently services
over 60 hospitals nationwide, and actively engages with patients over three
million times a year.  






To view the website and obtain Company information go to
http://www.patientportal.com.
Patient Portal Investor Relations Contact:
          Vanessa Loysen
          Patient Portal Investor Relations
          (315)638-6708
 

--------------------------------------------------------------------------------